Citation Nr: 1809030	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-12 509	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, including due to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, including as secondary to the diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to December 1971 and from March 1972 to June 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2012, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record. 

The Board has previously remanded these claims four times.  In the initial September 2012 remand, the Agency of Original Jurisdiction (AOJ) was asked to take appropriate steps to verify temporary duty service (TDY) to Vietnam and/or exposure to herbicides in Thailand.  A Joint Services Records Research Center (JSRRC) memo indicated the Veteran's military occupational specialty (MOS) would make it unlikely he was required to perform TDY to Vietnam, but did not specifically address whether he alternatively was exposed to herbicides elsewhere, namely, while in Thailand.  

A January 2014 remand requested that the AOJ obtain private treatment records that the Veteran had indicated were relevant to his claims.  Those records were received and associated with the claims file in February 2014.  A March 2016 remand requested the AOJ retrieve the Veteran's Social Security Administration (SSA) records, which were obtained in April 2016.  Finally, in the most recent January 2017 remand, the Board requested that the AOJ verify whether the Veteran was exposed to herbicides while stationed in Thailand.  The JSRRC's response was received in March 2017.  Consequently, there has been compliance, certainly the acceptable "substantial" compliance, with the Board's collective remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  It therefore is permissible for the Board to proceed with adjudicating these claims and, indeed, they are being granted based on the additional evidence obtained on remand and with resolution of all reasonable doubt in the Veteran's favor.

A derivative claim of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in an August 2017 statement, but has not been addressed initially by the AOJ.  Therefore, the Board does not presently have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1. The Veteran's diabetes mellitus is as likely as not due to Agent Orange exposure while near the perimeter of the Royal Thai Air Force Base in Don Muang, Thailand, during his active duty service in the military.  

2. His upper and lower extremity peripheral neuropathy is caused by his diabetes mellitus, in other words a complication of it. 

CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for diabetes mellitus.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).

2. Resolving all reasonable doubt in his favor, the criteria also are met for entitlement to service connection for associated peripheral neuropathy of his upper and lower extremities.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Here, though, the Board need not discuss whether VA satisfied these preliminary obligations since the claims are being fully granted.  This is because even were the Board to assume, for the sake of argument, that VA has not satisfied these preliminary obligations, this would be inconsequential and, therefore, at most amount to nonprejudicial, i.e., harmless error.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); see also 38 C.F.R. § 20.1102.

II. Service Connection

Initially the Board notes that, in deciding these claims, it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board therefore will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as concerning these claims.

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service or attributable to events in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for a disability on a direct-incurrence basis there must be competent and credible evidence of: (1) the present existence of the disability being claimed; (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be established, as well, on a secondary basis for disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship or correlation between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) is compensable (albeit to this extent only) and included in this cause-and-effect correlation.  See 38 C.F.R. § 3.310(b).

Additionally, the law provides a presumption of service connection for certain diseases associated with exposure to herbicide agents that become manifest within a specified time period, even if there is no record or evidence of such disease during the period of service.  Veterans, who during active military, naval, or air service served in the Republic of Vietnam, are presumed to have been exposed to herbicide agents.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  Even if a Veteran does not qualify for the presumption of herbicide agent exposure under 38 C.F.R. § 3.307, he may establish in-service exposure to an herbicide agent if the evidence indicates that it is at least as likely as not that such exposure occurred.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (holding that the availability of a presumption does not preclude establishing the same facts by evidence); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

There are no regulatory or statutory presumptions regarding herbicide exposure in Thailand.  However, VA extends special consideration to allegations of herbicide exposure on a factual basis to veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, specifically the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  The duties that are considered to have placed veterans on or near the perimeter include security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to have served near the air base perimeter as evidenced by their MOS, daily work duties, performance evaluations, and other credible evidence.  M21-1, Part IV, Subpart ii, 1.H.5.a, b.  

Turning now to these claims on appeal, the central question in this case is whether the Veteran was exposed to herbicides while in service.  He has stated that he was exposed to herbicides because he was near the perimeter of Don Muang Air Force Base in Thailand and because he had several TDYs to the Republic of Vietnam.  Weighing the evidence of record, the Board resolves all reasonable doubt in his favor and finds that he was exposed to herbicides while on active duty.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 1154(a) (requiring that VA adjudicators consider the circumstances, conditions and hardships of a Veteran's service).

Turning first to whether the Veteran was exposed to herbicides while on base in Thailand, service personnel records (SPRs) shows that he was stationed at Don Muang Air Force Base as both a "firefighter" and "driver/operator."  In a performance report dated in December 1969, it was noted that his responsibilities included "safe and effective operation of his assigned vehicle, responds to the scene of aerospace and structural fire emergencies," and "performs first echelon maintenance on assigned equipment and performs routine housekeeping duties as directed."  Based on this information, alone, JSRRC memoranda found that he was not exposed to an herbicide agent because "[he] does not have the requisite MOS or unit assignment to concede herbicide exposure."  

But as case law has suggested and the M21-1 instructs, other credible evidence may be used to establish the Veteran was exposed to herbicides while stationed at one of the relevant Thai Air Force Bases.  See M21-1, Part IV, Subpart ii, 1.H.5.a, b; Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In this case, the Veteran reported in correspondence that part of his duties as a firefighter included "patrol twenty-four hours a day," including areas at the perimeter and outside the base.  SPRs confirm he was required to perform routine duties as instructed.  Additionally, SPRs show he responded to emergency situations located all over the Air Force Base, which by his account occurred near the perimeter of the base at least on occasion.  

Finding that the Veteran is competent to report his duties in service and noting that the accounts are corroborated to a degree by SPRs, the Board finds that the evidence demonstrates he carried out his responsibilities near the perimeter of Don Muang Air Force Base and, accordingly, was exposed to herbicides. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (finding that lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert). 

The second question regarding whether the Veteran was assigned TDY to the Republic of Vietnam, and therefore was exposed to herbicides, is rendered moot by the foregoing analysis, as the evidence shows he was exposed to herbicides while near the perimeter of Don Muang Air Force Base in Thailand.  To resolve doubt remaining, the Board finds there are also indications he was exposed to herbicides from TDY to the Republic of Vietnam.  While the JSRRC has found that he "most likely" did not have TDY assignments to the Republic of Vietnam while he was stationed in Thailand, the Board sees that SPRs show he worked as a "rescueman" who responded to "aircraft emergencies" that included working as a member of a "three-man rescue team to ...remove personnel" between October 1974 and September 1976.  Those operations were based out of Kadena, Japan.  During his April 2012 hearing, the Veteran testified that he went to Vietnam on TDY two times during active duty as part of a fire-emergency team for medevac missions.

Development has focused on whether TDY occurred while the Veteran was stationed in Thailand.  It does not appear the AOJ considered whether TDY occurred during the latter half of the Veteran's service while he, instead, was stationed in Japan.  The record suggests he may have been assigned TDY while stationed in Japan during the Vietnam era, which in turn would have exposed him to herbicides. 

Resultantly, overall, the Board resolves this reasonable doubt in the Veteran's favor and finds that he was exposed to herbicides while stationed at Don Muang Air Force Base during his active duty. 

As private and VA treatment records show the Veteran has a diagnosis of diabetes mellitus, the Board finds that service connection for this disease is warranted on a presumptive basis.  38 C.F.R. § 3.307, 3.309(e).  

Regarding the additional (derivative) claim for peripheral neuropathy, the Board finds that this disability is secondary to the Veteran's now service-connected diabetes mellitus.  VA treatment notes beginning in 2009 show the Veteran was diagnosed and treated for "diabetic" neuropathy of the upper and lower extremities.  In the report of a January 2013 VA examination, the examiner confirmed the Veteran's sensory deficiencies were caused by "diabetic peripheral neuropathy and not radiculopathy issues from his spine."  SSA records dated in April 2016 show the Veteran's peripheral neuropathy is "secondary" to his diabetes diagnosis.  Consequently, it is clear from these records that the Veteran's upper and lower extremity peripheral neuropathy is a complication of his diabetes mellitus.  Accordingly, service connection for this associated peripheral neuropathy is warranted on a secondary basis.  38 C.F.R. § 3.310.



ORDER

Service connection for diabetes mellitus is granted.

Service connection for peripheral neuropathy of the upper and lower extremities also is granted. 




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


